Name: Decision of the EEA Joint Committee No 57/95 of 18 July 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  land transport;  European construction;  transport policy;  organisation of transport
 Date Published: 1996-10-03

 3.10.1996 EN Official Journal of the European Communities L 251/27 DECISION OF THE EEA JOINT COMMITTEE No 57/95 of 18 July 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 30/94 (1), Whereas Directive 95/1/EC of the European Parliament and of the Council of 2 February 1995 on the maximum design speed, maximum torque and maximum net engine power of two or three-wheel motor vehicles (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 45r (Directive 94/20/EC of the European Parliament and the Council) of Chapter I to Annex II to the Agreement: 45s. 395 L 001: Directive 95/1/EC of the European Parliament and of the Council of 2 February 1995 on the maximum design speed, maximum torque and maximum net engine power of two or three-wheel motor vehicles (OJ No L 52, 8. 3. 1995, p. 1). Article 2 The texts of Directive 95/1/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 August 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 18 July 1995. For the EEA Joint Committee The President E. BERG (1) OJ No L 372, 31. 12. 1994, p. 1. (2) OJ No L 52, 8. 3. 1995, p. 1.